^fifl"
                           Planch 02,2015


Sandy. H. DickenAon                                 HEOE1S3 IN
#f U&568                                                  ^CftivftJAL APPEALS'
TolunAku Unit
3872 Ffll 350 S                                          MAR 06 2015
Living,Aton, TexaA 77351
                                                    AbeJAcosla.Cterfc
Dean Hon.   AcoAtai


On on befone the yth day. of Febnuany, 20/5) I filed a Petition
Fon A Wnit Of fllandamuA in cauAe numbenA O966689D, 10^33780
pleaAe explain why I haven't neceived a letten on white cand
acknowledging, my Motion?.


Thank you fon youn time and.concenn in thiA matten. Aa I look
fonwand to heaniny fnom you Aoon.




                                            Sincenel ¥